DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings received on 7/15/19 are acceptable.

Allowable Subject Matter
Claims 1-23 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a voltage multiplying circuit including the limitation “single turn coil having a number N of coil arc sections that divide the single turn coil into electrically discreet arc segments, wherein the N coil arc sections are coupled in parallel to the individual power source, wherein a sum of the N coil arc sections equals a single turn and a loop voltage of the load equals the voltage V multiplied by the number N of coil arc sections“ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a voltage multiplying circuit including the limitation “a coil having a number M of coils turns, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838